Exhibit 10(o) AMENDED AND RESTATED DECLARATION OF TRUST CITY HOLDING CAPITAL TRUST III Dated as of March 27, 2008 TABLE OF CONTENTS Page ARTICLE I INTERPRETATION AND DEFINITIONS SECTION 1.1. Definitions 1 ARTICLE II ORGANIZATION SECTION 2.1. Name 9 SECTION 2.2. Office 9 SECTION 2.3. Purpose 9 SECTION 2.4. Authority 9 SECTION 2.5. Title to Property of the Trust 9 SECTION 2.6. Powers and Duties of the Trustees and the Administrators 10 SECTION 2.7. Prohibition of Actions by the Trust and the Trustees 14 SECTION 2.8. Powers and Duties of the Institutional Trustee 15 SECTION 2.9. Certain Duties and Responsibilities of the Trustees and the Administrators 17 SECTION 2.10. Certain Rights of Institutional Trustee 18 SECTION 2.11. Delaware Trustee 21 SECTION 2.12. Execution of Documents 21 SECTION 2.13. Not Responsible for Recitals or Issuance of Securities 21 SECTION 2.14. Duration of Trust 21 SECTION 2.15. Mergers 22 ARTICLE III SPONSOR SECTION 3.1. Sponsor's Purchase of Common Securities 24 SECTION 3.2. Responsibilities of the Sponsor 24 ARTICLE IV TRUSTEES AND ADMINISTRATORS SECTION 4.1. Number of Trustees 24 SECTION 4.2. Delaware Trustee 25 SECTION 4.3. Institutional Trustee; Eligibility 25 SECTION 4.4. Certain Qualifications of the Delaware Trustee Generally 25 SECTION 4.5. Administrators 25 SECTION 4.6. Initial Delaware Trustee 26 SECTION 4.7. Appointment, Removal and Resignation of the Trustees and the Administrators 26 SECTION 4.8. Vacancies Among Trustees 28 SECTION 4.9. Effect of Vacancies 28 SECTION 4.10. Meetings of the Trustees and the Administrators 28 SECTION 4.11. Delegation of Power 28 SECTION 4.12. Merger, Conversion, Consolidation or Succession to Business 29 -i- TABLE OF CONTENTS (continued) Page ARTICLE V DISTRIBUTIONS SECTION 5.1. Distributions 29 ARTICLE VI ISSUANCE OF SECURITIES SECTION 6.1. General Provisions Regarding Securities 30 SECTION 6.2. Paying Agent, Transfer Agent, Calculation Agent and Registrar 31 SECTION 6.3. Form and Dating 31 SECTION 6.4. Book-Entry Capital Securities 32 SECTION 6.5. Mutilated, Destroyed, Lost or Stolen Certificates 34 SECTION 6.6. Temporary Securities 34 SECTION 6.7. Cancellation 34 SECTION 6.8. Rights of Holders; Waivers of Past Defaults 34 ARTICLE VII DISSOLUTION AND TERMINATION OF TRUST SECTION 7.1. Dissolution and Termination of Trust 36 ARTICLE VIII TRANSFER OF INTERESTS SECTION 8.1. General 37 SECTION 8.2. Transfer Procedures and Restrictions 38 SECTION 8.3. Deemed Security Holders 42 -ii- TABLE OF CONTENTS (continued) Page ARTICLE IX LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, TRUSTEES OR OTHERS SECTION 9.1. Liability 42 SECTION 9.2. Exculpation 42 SECTION 9.3. Fiduciary Duty 43 SECTION 9.4. Indemnification 44 SECTION 9.5. Outside Businesses 47 SECTION 9.6. Compensation; Fee 47 ARTICLE X ACCOUNTING SECTION 10.1. Fiscal Year 47 SECTION 10.2. Certain Accounting Matters 48 SECTION 10.3. Banking 48 SECTION 10.4. Withholding 48 ARTICLE XI AMENDMENTS AND MEETINGS SECTION 11.1. Amendments 49 SECTION 11.2. Meetings of the Holders of the Securities; Action by Written Consent 51 ARTICLE XII REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND DELAWARE TRUSTEE SECTION 12.1. Representations and Warranties of Institutional Trustee 52 SECTION 12.2. Representations and Warranties of Delaware Trustee 53 ARTICLE XIII MISCELLANEOUS SECTION 13.1. Notices 54 SECTION 13.2. Governing Law 54 SECTION 13.3. Submission to Jurisdiction 55 SECTION 13.4. Intention of the Parties 56 SECTION 13.5. Headings 56 SECTION 13.6. Successors and Assigns 56 SECTION 13.7. Partial Enforceability 56 SECTION 13.8. Counterparts 56 -iii- TABLE OF CONTENTS (continued) ANNEXES AND EXHIBITS ANNEX I Terms of Capital Securities and Common Securities EXHIBIT A-1 Form of Capital Security Certificate EXHIBIT A-2 Form of Common Security Certificate -iv- AMENDED AND RESTATED DECLARATION OF TRUST OF CITY HOLDING CAPITAL TRUST III March 27, AMENDED AND RESTATED DECLARATION OF TRUST (this "Declaration"), dated and effective as of March 27, 2008, by the Trustees (as defined herein), the Administrators (as defined herein), the Sponsor (as defined herein) and the holders from time to time of undivided beneficial interests in the assets of the Trust (as defined herein) to be issued pursuant to this Declaration. WHEREAS, the Delaware Trustee and the Sponsor established City Holding Capital Trust III (the "Trust"), a statutory trust under the Statutory Trust Act (as defined herein), pursuant to a Declaration of Trust, dated as of March 25, 2008 (the "Original Declaration"), and a Certificate of Trust filed with the Secretary of State of the State of Delaware on March 25, 2008, for the sole purpose of issuing and selling certain securities representing undivided beneficial interests in the assets of the Trust and investing the proceeds thereof in the Debentures (as defined herein) of the Debenture Issuer (as defined herein) in connection with the issuance of the Capital Securities (as defined herein); WHEREAS, as of the date hereof, no interests in the assets of the Trust have been issued; and WHEREAS, all of the Trustees, the Administrators and the Sponsor, by this Declaration, amend and restate each and every term and provision of the Original Declaration. NOW, THEREFORE, it being the intention of the parties hereto to continue the Trust as a statutory trust under the Statutory Trust Act and that this Declaration constitutes the governing instrument of such statutory trust, and that all assets contributed to the Trust will be held in trust for the benefit of the holders, from time to time, of the securities representing undivided beneficial interests in the assets of the Trust issued hereunder, subject to the provisions of this Declaration, and, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties, intending to be legally bound hereby, amend and restate in its entirety the Original Declaration and agree as follows: ARTICLE I INTERPRETATION AND DEFINITIONS SECTION 1.1.Definitions.Unless the context otherwise requires: (a)capitalized terms used in this Declaration but not defined in the preamble above or elsewhere herein have the respective meanings assigned to them in this Section 1.1 or, if not defined in this Section 1.1 or elsewhere herein, in the Indenture; (b)a term defined anywhere in this Declaration has the same meaning throughout; (c)all references to "the Declaration" or "this Declaration" are to this Declaration as modified, supplemented or amended from time to time; (d)all references in this Declaration to Articles and Sections and Annexes and Exhibits are to Articles and Sections of and Annexes and Exhibits to this Declaration unless otherwise specified; (e)a term defined in the Trust Indenture Act (as defined herein) has the same meaning when used in this Declaration unless otherwise defined in this Declaration or unless the context otherwise requires; and (f)a reference to the singular includes the plural and vice versa. "Additional Interest" has the meaning set forth in Section 3.06 of the Indenture. "Administrative Action" has the meaning set forth in paragraph 4(a) of Annex I. "Administrators" means each of David L. Bumgarner and Dewey E. S. Kuhns, II, solely in such Person's capacity as Administrator of the Trust continued hereunder and not in such Person's individual capacity, or such Administrator's successor in interest in such capacity, or any successor appointed as herein provided. "Affiliate" has the same meaning as given to that term in Rule 405 of the Securities Act or any successor rule thereunder. "Applicable Depositary Procedures" means, with respect to any transfer or transaction involving a Book-Entry Capital Security, the rules and procedures of the Depositary for such Book-Entry Capital Security, in each case to the extent applicable to such transaction and as in effect from time to time. "Authorized Officer" of a Person means any Person that is authorized to bind such Person. "Bankruptcy Event" means, with respect to any Person: (a)a court having jurisdiction in the premises enters a decree or order for relief in respect of such Person in an involuntary case under any applicable bankruptcy, insolvency or other similar law now or hereafter in effect, or appoints a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar official of such Person or for any substantial part of its property, or orders the winding-up or liquidation of its affairs, and such decree, appointment or order remains unstayed and in effect for a period of 90 consecutive days; or (b)such Person commences a voluntary case under any applicable bankruptcy, insolvency or other similar law now or hereafter in effect, consents to the entry of an order for relief in an involuntary case under any such law, or consents to the appointment of or taking possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator or other -2- similar official of such Person of any substantial part of its property, or makes any general assignment for the benefit of creditors, or fails generally to pay its debts as they become due. "Book-Entry Capital Security" means a Capital Security, the ownership and transfers of which shall be made through book entries by a Depositary. "Business Day" means any day other than Saturday, Sunday or any other day on which banking institutions in Wilmington, Delaware or New York City or are permitted or required by any applicable law or executive order to close. "Calculation Agent" has the meaning set forth in Section 1.01 of the Indenture. "Capital Securities" has the meaning set forth in Section 6.1(a). "Capital Security Certificate" means a definitive Certificate registered in the name of the Holder representing Capital Securities, which shall be substantially in the form attached hereto as Exhibit A 1. "Capital Treatment Event" has the meaning set forth in paragraph 4(a) of Annex I. "Certificate" means any certificate evidencing Securities. "Certificate of Trust" means the certificate of trust filed with the Secretary of State of the State of Delaware with respect to the Trust, as amended and restated from time to time. "Closing Date" has the meaning set forth in the Purchase Agreement. "Code" means the Internal Revenue Code of 1986, as amended from time to time, or any successor legislation. "Commission" means the United States Securities and Exchange Commission. "Common Securities" has the meaning set forth in Section 6.1(a). "Common Security Certificate" means a definitive Certificate registered in the name of the Holder representing a Common Security substantially in the form of Exhibit A-2. "Company Indemnified Person" means (a) any Administrator; (b) any Affiliate of any Administrator; (c) any officers, directors, shareholders, members, partners, employees, representatives or agents of any Administrator; or (d) any officer, employee or agent of the Trust or its Affiliates. "Corporate Trust Office" means the office of the Institutional Trustee at which the corporate trust business of the Institutional Trustee shall, at any particular time, be principally administered, which office shall at all times be located in the United States and at the date of execution of this Declaration is located at 919 North Market Street, Suite 1600, Wilmington, DE 19801, Attention: Corporate Trust Division. "Coupon Rate" has the meaning set forth in paragraph 2(a) of Annex I. -3- "Covered Person" means: (a) any Administrator, officer, director, shareholder, partner, member, representative, employee or agent of (i) the Trust or (ii) the Trust's Affiliates; and (b) any Holder of Securities. "Debenture Issuer" means City Holding Company, a bank holding company incorporated in West Virginia, in its capacity as issuer of the Debentures under the Indenture. "Debenture Trustee" means Wells Fargo Bank, National Association, a national banking association, not in its individual capacity but solely as trustee under the Indenture until a successor is appointed thereunder, and thereafter means such successor trustee. "Debentures" means the Junior Subordinated Debt Securities due June 15, 2038 to be issued by the Debenture Issuer under the Indenture. "Deferred Interest" means any interest on the Debentures that would have been overdue and unpaid for more than one Distribution Payment Date but for the imposition of an Extension Period, and the interest that shall accrue (to the extent that the payment of such interest is legally enforceable) on such interest at the Coupon Rate applicable during such Extension Period, compounded quarterly from the date on which such Deferred Interest would otherwise have been due and payable until paid or made available for payment. "Definitive Capital Securities" means any Capital Securities in definitive form issued by the Trust. "Delaware Trustee" has the meaning set forth in Section 4.2. "Depositary" means an organization registered as a clearing agency under the Exchange Act that is designated as Depositary by the Sponsor or any successor thereto.DTC will be the initial Depositary. "Depositary Participant" means a broker, dealer, bank, other financial institution or other Person for whom from time to time the Depositary effects book-entry transfers and pledges of securities deposited with the Depositary. "Direct Action" has the meaning set forth in Section 2.8(e). "Distribution" means a distribution payable to Holders of Securities in accordance with Section "Distribution Payment Date" has the meaning set forth in paragraph 2(e) of Annex I. "Distribution Payment Period" means the period from and including a Distribution Payment Date, or in the case of the first Distribution Payment Period, the original date of issuance of the Securities, to, but excluding, the next succeeding Distribution Payment Date or, in the case of the last Distribution Payment Period, the Redemption Date, Special Redemption Date or Maturity Date (each as defined in the Indenture), as the case may be, for the related Debentures. -4- "DTC" means The Depository Trust Company or any successor thereto. "Event of Default" means the occurrence of an Indenture Event of Default. "Exchange Act" means the Securities Exchange Act of 1934, as amended from time to time, or any successor legislation. "Extension Period" has the meaning set forth in paragraph 2(e) of Annex I. "Fiduciary Indemnified Person" shall mean each of the Institutional Trustee (including in its individual capacity), the Delaware Trustee (including in its individual capacity), any Affiliate of the Institutional Trustee or the Delaware Trustee, and any officers, directors, shareholders, members, partners, employees, representatives, custodians, nominees or agents of the Institutional Trustee or the Delaware Trustee. "Fiscal Year" has the meaning set forth in Section 10.1. "Global Capital Security" means a Capital Securities Certificate evidencing ownership of Book-Entry Capital Securities. "Guarantee" means the Guarantee Agreement, dated as of March 27, 2008, of the Sponsor in respect of the Capital Securities. "Holder" means a Person in whose name a Certificate representing a Security is registered on the register maintained by or on behalf of the Registrar, such Person being a beneficial owner within the meaning of the Statutory Trust Act. "Indemnified Person" means a Company Indemnified Person or a Fiduciary Indemnified Person. "Indenture" means the Indenture, dated as of March 27, 2008, among the Debenture Issuer and the Debenture Trustee, and any indenture supplemental thereto pursuant to which the Debentures are to be issued. "Indenture Event of Default" means an "Event of Default" as defined in the Indenture. "Initial Purchaser" means the initial purchaser of the Capital Securities. "Institutional Trustee" means the Trustee meeting the eligibility requirements set forth in Section 4.3. "Investment Company" means an investment company as defined in the Investment Company Act. "Investment Company Act" means the Investment Company Act of 1940, as amended from time to time, or any successor legislation. "Investment Company Event" has the meaning set forth in paragraph 4(a) of Annex I. -5- "Legal Action" has the meaning set forth in Section 2.8(e). "LIBOR" means the London Interbank Offered Rate for U.S. Dollar deposits in Europe as determined by the Calculation Agent according to paragraph 2(b) of Annex I. "LIBOR Banking Day" has the meaning set forth in paragraph 2(b)(1) of Annex I. "LIBOR Business Day" has the meaning set forth in paragraph 2(b)(1) of Annex I. "LIBOR Determination Date" has the meaning set forth in paragraph 2(b)(1) of Annex I. "Liquidation" has the meaning set forth in paragraph 3 of Annex I. "Liquidation Distribution" has the meaning set forth in paragraph 3 of Annex I. "Majority in liquidation amount of the Securities" means Holders of outstanding Securities voting together as a single class or, as the context may require, Holders of outstanding Capital Securities or Holders of outstanding Common Securities voting separately as a class, who are the record owners of more than 50% of the aggregate liquidation amount (including the stated amount that would be paid on redemption, liquidation or otherwise, plus accrued and unpaid Distributions to the date upon which the voting percentages are determined) of all outstanding Securities of the relevant class. "Notice" has the meaning set forth in Section 2.11 of the Indenture. "Officers' Certificate" means, with respect to any Person, a certificate signed by two Authorized Officers of such Person. Any Officers' Certificate delivered with respect to compliance with a condition or covenant provided for in this Declaration shall include: (c)a statement that each officer signing the Officers' Certificate has read the covenant or condition and the definitions relating thereto; (d)a brief statement of the nature and scope of the examination or investigation undertaken by each officer in rendering the Officers' Certificate; (e)a statement that each such officer has made such examination or investigation as, in such officer's opinion, is necessary to enable such officer to express an informed opinion as to whether or not such covenant or condition has been complied with; and (f)a statement as to whether, in the opinion of each such officer, such condition or covenant has been complied with. "Owner" means each Person who is the beneficial owner of Book-Entry Capital Securities as reflected in the records of the Depositary or, if a Depositary Participant is not the beneficial owner, then the beneficial owner as reflected in the records of the Depositary Participant. "Paying Agent" has the meaning set forth in Section 6.2. -6- "Payment Amount" has the meaning set forth in Section 5.1. "Person" means a legal person, including any individual, corporation, estate, partnership, joint venture, association, joint stock company, limited liability company, trust, unincorporated association, or government or any agency or political subdivision thereof, or any other entity of whatever nature. "PORTAL" has the meaning set forth in Section 2.6(a)(í). "Property Account" has the meaning set forth in Section 2.8(c). "Pro Rata" has the meaning set forth in paragraph 8 of Annex I. "Purchase Agreement" means the Purchase Agreement relating to the offering and sale of Capital Securities. "QIB" means a "qualified institutional buyer" as defined under Rule 144A. "Quorum" means a majority of the Administrators or, if there are only two Administrators, both of them. "Redemption Date" has the meaning set forth in paragraph 4(a) of Annex I. "Redemption/Distribution Notice" has the meaning set forth in paragraph 4(e) of AnnexI. "Redemption Price" has the meaning set forth in paragraph 4(a) of Annex I. "Registrar" has the meaning set forth in Section 6.2. "Relevant Trustee" has the meaning set forth in Section 4.7(a). "Responsible Officer" means, with respect to the Institutional Trustee, any officer within the Corporate Trust Office of the Institutional Trustee with direct responsibility for the administration of this Declaration, including any vice-president, any assistant vice-president, any secretary, any assistant secretary, the treasurer, any assistant treasurer, any trust officer or other officer of the Corporate Trust Office of the Institutional Trustee customarily performing functions similar to those performed by any of the above designated officers and also means, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of that officer's knowledge of and familiarity with the particular subject. "Restricted Securities Legend" has the meaning set forth in Section 8.2(c). "Rule 144A" means Rule 144A under the Securities Act. "Rule 3a-5" means Rule 3a-5 under the Investment Company Act. "Rule 3a-7" means Rule 3a-7 under the Investment Company Act. -7- "Securities" means the Common Securities and the Capital Securities, as applicable. "Securities Act" means the Securities Act of 1933, as amended from time to time, or any successor legislation. "Special Event" has the meaning set forth in paragraph 4(a) of Annex I. "Special Redemption Price" has the meaning set forth in paragraph 4(a) of Annex I. "Sponsor" means City Holding Company, a bank holding company that is a U.S. Person incorporated in West Virginia, or any successor entity in a merger, consolidation or amalgamation that is a U.S. Person, in its capacity as sponsor of the Trust. "Statutory
